DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3-4 are preliminarily amended. Claims 1-4 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeyama (US 2016/0380299 A1).
Regarding claim 1 Umeyama teaches a secondary cell with a non-aqueous electrolyte, comprising a wound body in which an electrode group including a positive electrode, a negative electrode, and a separator sandwiched therebetween is wound in a flat shape ([0042]);		a non-aqueous electrolyte having the wound body immersed therein ([0043]);		
Regarding claim 2, Umeyama teaches the secondary cell of claim 1, wherein, at any end surface of the wound body in the axial direction, the negative electrode protrudes further outward in the axial direction from the adjacent positive electrode, wherein an amount of protrusion is 0.5 mm or more and 2.5 mm or less (Fig. 5; [0049] & [0051])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Umeyama (US 2016/0380299 A1).
Regarding claim 3, Umeyama teaches the secondary cell of claim 1, wherein the non-aqueous electrolyte includes a mixed solvent of a cyclic carbonate such as EC and a chain carbonate including DMC and EMC ([0082]). Umeyama further discloses PC as an alternative cyclic carbonate which can be employed in the non-aqueous electrolyte ([0082]).
Regarding claim 4, Umeyama teaches the secondary cell of claim 1, wherein the positive electrode density is typically from 2 g/cc to 4.2 g/cc ([0076]) which overlaps with the presently claimed range of 3.0 g/cc or more and 3.9 g/cc or less.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727